Title: To Benjamin Franklin from Dumas, 25 October 1780
From: Dumas, Charles-Guillaume-Frédéric
To: Franklin, Benjamin


Monsieur,
La haie 25e. Octobe. 1780
J’ai eu l’honneur de vous rendre compte de ce qui est arrivé aux papiers trouvés dans la Vallise de Mr. Lns. Le grd. Persge. [grand Personnage] les a remis aux Etats; & en a voulu faire un crime à notre ami: mais la gde. Ville a pris fait & cause pour notre ami, qui y est allé en poste, & revenu avec une Déclaration, de n’avoir rien fait que par ordre de sa régence. La ville demande en même temps que les Etats d’Hollde. approuvent par une résolution ce qu’elle a fait, sinon, qu’elle fera imprimer & publier elle-même sa Déclaration. Il s’agit du projet d’un Traité de Commerce, à conclure entre les deux rep., quand l’Angleterre auroit reconnu l’Indépendance Américaine, & de la Déclaration y jointe de notre amy, donnée en ce temps à Mr. De Neufv., qui la remit à Mr. Wm. Lee, que celui-ci vous montra, dont vous ne futes pas content, & qui effectivement n’exprimoit que la bonne volonté, ou le bon appétit de la Ville, d’avoir part au Commerce d’Amérique, quand l’Angleterre aura reconnu &c. C’est la peur d’être exclus dans la future pacification, qui les avoit engagés à cette démarche: & je leur avois inspiré & augmenté cette peur. Mr. Wm. Lee qui savoit toutes mes opérations antérieures, parce qu’il avoit eu communication, par son frere, de toute ma correspondance avec la Commission Plénipe. d’alors à Paris, en a agi peu honnêtement, en manigançant cela à mon insu avec Mr. De Neufv., qui dans ce temps n’étoit point lié avec moi, & qui me voyoit lié avec une autre maison sa rivale.— Je saurai aujourd’hui, ou demain, ce que les Et. d’hollde. auront résolu làdessus; & vous aurez la déclaration d’Amsterdam, dès qu’elle m’aura été communiquée.
Les Lettres de Mr. Stockton, qui ont tant offensé le gd. Personnage (&, il faut l’avouer, avec raison) sont écrites à Mr. Whitestone, que je ne connois pas. Il y dit entre autres, que ce gd. personnage veut faire ici, comme le R— son Cousin en Angle, savoir se rendre le maître &c. Du reste ces Lettres, qui ont été remises aux Etats avec le Traité, ne peuvent avoir d’autres suites, que d’aigrir ce gd. Personnage contre les Amns. en général, ce qui ne laisse pas d’être facheux pour nos opérations ici, qui en seront plus traversées; & de lui faire regarder Mr. Stokton de mauvais oeil toute sa vie, comme un ennemi personnel; ce qui est facheux pour Mr. Stokton, qui ne pourroit pas paroître ici, sans s’exposer à quelque affront parce que son nom est signé tout du long dans ces Lettres.
J’écris raptim mais avec tout le respect qu’à pour vous Monsieur, Votre très-humble & tres obéissant serviteur
D
Passy à Son Exc. M. B. Franklin
 
Addressed: à Son Excellence / Monsieur B. Franklin / Mine. Plenipe. des Et. unis, / &c. / Passy ./.
